PER CURIAM.
Upon consideration of the petition of the NLRB, herein, filed November 5, 1945, for enforcement of its order herein of October 26, 1945, and it appearing from the record filed in connection with such petition, and the files of this Court, that counsel for respondent has consented to entry of such a decree, and that an order to show cause was issued and served upon respondent to which no reply has been made and the time for filing such reply has expired, and good cause therefor appearing, it is ordered that the petition he, and hereby is granted, and that a decree enforcing said order of the NLRB herein be forthwith filed and entered, and a certified copy thereof forwarded to the respective parties.